DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 1-4, 6-15, 17-34 are allowed.
REASONS FOR ALLOWANCE
Applicant’s arguments, filed 05/23/2022, with respect to ALL Objections and Rejections have been fully considered and are persuasive. ALL Objections and Rejections has been withdrawn. 
Regarding Claim 1 – 
Closest prior art Ohlsson disclose:
an autonomous unmanned apparatus [The wave power station is in principle independent of sea depth] (¶ [0038]), comprising: 
(a) an absorber body [5] (FIG. 1), 
(b) a platform [12] coupled [by 7] to the absorber body [5] (FIG. 1); and 
(c) at least one power take-off (PTO) unit [15] coupled to the platform [12] (FIG. 1), 
(d) wherein the absorber body [5] is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation (FIG. 1 shows 5 floating in a body of water. While floating on water, 5 is “displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation”), 
(e) wherein the absorber body [5] converts the wave excitation into a motion energy associated with the displacement of the absorber body [The first floating body 5 is connected to a vertically hanging counterweight 6 via a drive line 7. The drive line 7 is connected to the power generating unit 3 via a drive wheel 15] (FIG. 1, ¶ [0053]), and 
(f) wherein the at least one power take-off unit [15] uses one or more tethers [7] to return the absorber body [5] from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy [The first floating body 5 is connected to a vertically hanging counterweight 6 via a drive line 7. The drive line 7 is connected to the power generating unit 3 via a drive wheel 15] (FIG. 1, ¶ [0053]); 
Ohlsson does not disclose:
(1A) one or more thrusters that are incorporated into at least one of the absorber body and the platform to control one or both of horizontal and vertical motion of the at least one of the absorber body and the platform.
However, Ohlsson also disclose flexible pipe joints 50 to “coupled together with other wave power stations 1 to form larger or smaller wave power system”. It appears not obvious to incorporate a secondary reference into Ohlsson one or more thruster as recited in limitation ”1A” above when considering the remaining limitations “a-f” recited in Claim 1.
Additionally, Hine (US 2013/0059488) disclose:
an autonomous unmanned apparatus [This disclosure provides improved nautical craft that can travel and navigate on their own.] (Abstract), comprising: 
(i) an absorber body [Catamaran Hull] (FIG. 8A), 
(ii) a platform [Wing Rack] coupled [by front/aft tether] to the absorber body [Catamaran Hull] (FIG. 8A); and
(iii) wherein the absorber body [Catamaran Hull] is displaced in multiple degrees of freedom relative to the platform [Wing Rack]  to a displaced position in response to a wave excitation (As shown in FIG. 7), 
(iv) wherein the absorber body [Catamaran Hull] converts the wave excitation into a motion energy associated with the displacement of the absorber body [Catamaran Hull] (As shown in FIG. 7), and 
(v) wherein the at least one power take-off unit [Front/Rear Winch] uses one or more tethers [by front/aft tether] to return the absorber body [Catamaran Hull] from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy (as shown in FIG. 7); 

(vi) one or more thrusters that are incorporated into at least one of the absorber body [Catamaran Hull] and the platform [Wing Rack] to control one or both of horizontal and vertical motion of the at least one of the absorber body and the platform (FIG. 7-8, Claim 1; a mechanical means for converting movement of the vessel body caused by wave motion to horizontal thrust; Claim 2; the swimmer comprising fin surfaces that mechanically provide forward thrust when actuated by rising and falling of the swimmer in the water).
Hine does not disclose:
(1B) at least one power take-off (PTO) unit coupled to the platform absorber body, 
However, Hine also disclose “at least one power take-off (PTO) unit [Front/Rear Winch] coupled to the absorber body [Catamaran Hull] (FIG. 8A), It appears not obvious to incorporate at least one power take-off (PTO) unit coupled to the platform absorber body when considering the remaining limitations “a-f” recited in Claim 1. 
MOREOVER, even if a person skilled in the art were to use the knowledge from Ohlsson and Hine, said person would not arrive at the claimed subject matter due to the above-mentioned main differences recited in Claim 1 (refer to “1A” & “1B” above”).
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
one or more thrusters that are incorporated into at least one of the absorber body and the platform to control one or both of horizontal and vertical motion of the at least one of the absorber body and the platform.
Regarding Claim 4 – 
Closest prior art Ohlsson disclose (see above for Claim 1 elements “a-e”):
	Ohlsson does not disclose: 
	(4A) further comprising a ballast system incorporated into the absorber body to increase or decrease the buoyancy of the absorber.
However, Ohlsson also disclose (4B) further comprising a ballast system [31] the platform [12] operable to increase or decrease the buoyancy of the absorber (FIG. 5, ¶ [0077]).
It appears not obvious to incorporate a secondary reference into Ohlsson ballast system as recited in limitation ”4A” above when considering the remaining limitations “a-e” recited in Claim 4 since the platform is controlling the buoyancy of the system and adding an additional equipment (4B) will make the overall system more complex and harder to troubleshoot.
Therefore, with respect to Claim 4 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
 further comprising a ballast system incorporated into the absorber body to increase or decrease the buoyancy of the absorber.
Regarding Claim 6 – 
Closest prior art Hine disclose (see above for Claim 1 elements “i-vi”): & 
(vii) a steering system including one or more rudders [rudder] incorporated into one or both of the absorber body [Catamaran Hull] operable to control a horizontal motion of the at least one of the absorber body [Catamaran Hull] (FIG. 7).
Hine does not disclose:
(6A) at least one power take-off (PTO) unit coupled to the platform absorber body, 
However, Hine also disclose (6B) “at least one power take-off (PTO) unit [Front/Rear Winch] coupled to the absorber body [Catamaran Hull] (FIG. 8A), It appears not obvious to incorporate at least one power take-off (PTO) unit coupled to the platform absorber body when considering the remaining limitations “i-vii” recited in Claim 6. 
MOREOVER, even if a person skilled in the art were to use the knowledge from Ohlsson and Hine (refer to Claim 1), said person would not arrive at the claimed subject matter due to the above-mentioned main differences (refer to “6A” *& “6B” above”).
Therefore, with respect to Claim 6 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
a steering system including one or more rudders incorporated into one or both of the absorber body operable to control a horizontal motion of the at least one of the absorber body.
Regarding Claim 7 – 
Closest prior art Hine disclose (see above for Claim 1 elements “i-vi”): & 
(vii) where at least one of the platform is flexible [fin surfaces] (Claim 2).
Hine does not disclose:
(7A) at least one power take-off (PTO) unit coupled to the platform absorber body, 
However, Hine also disclose (7B) “at least one power take-off (PTO) unit [Front/Rear Winch] coupled to the absorber body [Catamaran Hull] (FIG. 8A), It appears not obvious to incorporate at least one power take-off (PTO) unit coupled to the platform absorber body when considering the remaining limitations “i-vii” recited in Claim 7. 
MOREOVER, even if a person skilled in the art were to use the knowledge from Ohlsson and Hine (refer to Claim 1), said person would not arrive at the claimed subject matter due to the above-mentioned main differences (refer to “7A” & “7B” above”).
Therefore, with respect to Claim 7 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
wherein at least one of the absorber body and the platform is flexible.
Regarding Claim 8 – 
Closest prior art Hine disclose (see above for Claim 1 elements “v-vi”): & 
(vii)  a rigid structure with one or more apertures, a hydrodynamically active surface area of the absorber [31] (FIG. 5A).
Hine does not disclose:
(IIA) at least one power take-off (PTO) unit coupled to the platform absorber body, 
However, Hine also disclose (IIB) “at least one power take-off (PTO) unit [Front/Rear Winch] coupled to the absorber body [Catamaran Hull] (FIG. 8A), It appears not obvious to incorporate at least one power take-off (PTO) unit coupled to the platform absorber body when considering the remaining limitations “i-vii” recited in Claim 8. 
MOREOVER, even if a person skilled in the art were to use the knowledge from Ohlsson and Hine (refer to Claim 1), said person would not arrive at the claimed subject matter due to the above-mentioned main differences (refer to “IIA” & “IIB” above”).
Therefore, with respect to Claim 8 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
a rigid structure with one or more apertures, a hydrodynamically active surface area of the absorber.
Regarding Claim 29 – 
Closest prior art Hine disclose (see above for Claim 1 elements “i-vi”): & 
(vii) wherein the platform contains a storage bay that can be opened or closed to the surrounding body of water [fin surfaces] (Claim 2).
Hine does not disclose:
(29A) at least one power take-off (PTO) unit coupled to the platform absorber body, 
However, Hine also disclose (29B) “at least one power take-off (PTO) unit [Front/Rear Winch] coupled to the absorber body [Catamaran Hull] (FIG. 8A), It appears not obvious to incorporate at least one power take-off (PTO) unit coupled to the platform absorber body when considering the remaining limitations “i-vii” recited in Claim 29. 
MOREOVER, even if a person skilled in the art were to use the knowledge from Ohlsson and Hine (refer to Claim 1), said person would not arrive at the claimed subject matter due to the above-mentioned main differences (refer to “29A” & “29B” above”).
Therefore, with respect to Claim 29 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
wherein the platform contains a storage bay that can be opened or closed to the surrounding body of water.
Regarding Claim 31 – 
Closest prior art Hine disclose (see above for Claim 1 elements “i-vi”): & 
(vii) a wireless communication device comprising one or more sensors [Electrical power from the battery supplies on-board electronics, such as navigation equipment, a microprocessor that manages power allocation, and sensors or detectors of various kinds.] (¶ [0051]).
Hine does not disclose:
(31A) at least one power take-off (PTO) unit coupled to the platform absorber body, 
However, Hine also disclose (31B) “at least one power take-off (PTO) unit [Front/Rear Winch] coupled to the absorber body [Catamaran Hull] (FIG. 8A), It appears not obvious to incorporate at least one power take-off (PTO) unit coupled to the platform absorber body when considering the remaining limitations “a-f” recited in Claim 31. 
MOREOVER, even if a person skilled in the art were to use the knowledge from Ohlsson and Hine (refer to Claim 1), said person would not arrive at the claimed subject matter due to the above-mentioned main differences (refer to “31A” & “31B” above”).
Therefore, with respect to Claim 31 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
a wireless communication device comprising one or more sensors.
Regarding Claim 34 – 
Closest prior art Hine disclose (see above for Claim 1 elements “i-vi”): & 
(vii) one or more sonar, radar, acoustic and lidar sensors, one or more visual sensors or any other combination thereof [Electrical power from the battery supplies on-board electronics, such as navigation equipment, a microprocessor that manages power allocation, and sensors or detectors of various kinds.] (¶ [0051]).
Hine does not disclose:
 (34A) at least one power take-off (PTO) unit coupled to the platform absorber body, 
However, Hine also disclose (34B) “at least one power take-off (PTO) unit [Front/Rear Winch] coupled to the absorber body [Catamaran Hull] (FIG. 8A), It appears not obvious to incorporate at least one power take-off (PTO) unit coupled to the platform absorber body when considering the remaining limitations “i-vii” recited in Claim 34. 
MOREOVER, even if a person skilled in the art were to use the knowledge from Ohlsson and Hine (refer to Claim 1), said person would not arrive at the claimed subject matter due to the above-mentioned main differences (refer to “34A” & “34B” above”).
Therefore, with respect to Claim 34 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An autonomous unmanned apparatus, comprising: 
an absorber body, 
a platform coupled to the absorber body; and 
at least one power take-off (PTO) unit coupled to the platform, 
wherein the absorber body is displaced in multiple degrees of freedom relative to the platform to a displaced position in response to a wave excitation, 
wherein the absorber body converts the wave excitation into a motion energy associated with the displacement of the absorber body, and 
wherein the at least one power take-off unit uses one or more tethers to return the absorber body from the displaced position to a predefined a predefined equilibrium position and to provide a force acting on the absorber body for extraction of the motion energy; and
one or more sonar, radar, acoustic and lidar sensors, one or more visual sensors or any other combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832